Title: From George Washington to the United States Senate, 6 August 1790
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
United States [New York]August 6th 1790.

I nominate the following persons to be Commissioners of Loans in the States to which their names are respectively affixed, viz.

          
            In the State of
            New Hampshire
            Nathaniel Gilman
          
          
            
            Massachusetts
            Nathaniel Appleton
          
          
            
            Rhode Island
            —
          
          
            
            Connecticut
            William Imlay
          
          
            
            New York
            John Cochran
          
          
            
            New Jersey
            James Ewing
          
          
            
            Pennsylvania
            Thomas Smith
          
          
            
            Delaware
            James Tilton
          
          
            
            Maryland
            Thomas Harwood
          
          
            
            Virginia
            John Hopkins
          
          
            
            North Carolina
            William Skinner
          
          
            
            South Carolina
            John Neufville
          
          
            
            Georgia
            Richard Wylley
          
        

Go: Washington

